PER CURIAM.
Plaintiff in this action sought workers’ compensation benefits claiming multiple foot problems as an occupational disease. A deputy commissioner for the Industrial Commission concluded that plaintiff’s disease was nonoccupational and, therefore, denied her workers’ compensation claim. On appeal, the full Commission affirmed the opinion and award of the deputy commissioner with minor modifications. The Commission found that the shoes issued as part of plaintiff’s uniform aggravated plaintiff’s preexisting non-work-related foot condition and that the shoes were not required as a condition of employment, as plaintiff could have requested permission to wear *351other shoes. The Commission then concluded that, as the shoes were not a requirement for employment, the aggravation of plaintiffs preexisting foot condition was not due to causes and conditions that are characteristic of and peculiar to the employment and that plaintiff has therefore not suffered an occupational disease arising out of and in the course of the employment.
Our review of the record discloses competent evidence in the record supporting the Industrial Commission’s findings of fact. Those findings of fact, in turn, support the Industrial Commission’s conclusions of law. Accordingly, we reverse the opinion of the Court of Appeals. See Adams v. AVX Corp., 349 N.C. 676, 509 S.E.2d 411 (1998).
REVERSED.